Citation Nr: 0405248	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  03-11 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder, currently assigned a 30 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent disability evaluation effective from April 4, 2002.  
The veteran, who had active service from January 1966 to 
December 1969, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

The Board notes that additional evidence has been associated 
with the claims file subsequent to the issuance of the 
Statement of the Case in May 2003.  In this regard, the RO 
subsequently received a VA outpatient record dated in July 
2003.  That evidence was not previously associated with the 
veteran's claims file and may prove to be relevant and 
probative, as it does relate to treatment of the veteran's 
PTSD.  However, the RO has not considered this report and 
issued a Supplemental Statement of the Case addressing that 
evidence, and the veteran has not waived initial RO 
consideration of such evidence.  On remand, the RO must 
address this matter.  

The Board also observes that the evidence of record contains 
a list of future appointments at the Wichita VA Medical 
Center Division scheduled from July 2003 to September 2003.  
However, treatment records for these appointments are not 
associated with the claims file.  Such records may prove to 
be relevant and probative.  Therefore, the RO should attempt 
to obtain and associate these VA outpatient records with the 
claims file. 

In addition, the veteran stated in his February 2003 Notice 
of Disagreement (NOD) that he was submitting his doctor's 
professional opinion.  However, such a statement is not 
associated with the claims file, and the record does not 
reflect that the RO notified the veteran that this statement 
was not received.  Therefore, the record appears incomplete, 
and the RO should inform the veteran that the statement from 
his doctor was not received and request that the veteran 
submit that statement if he still desires that it be 
considered in connection with his claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO should obtain and associate 
with the claims file VA outpatient 
treatment records from the Wichita VA 
Medical Center dated after April 2003.

2.  The RO should contact the veteran 
and request that he resubmit the 
statement from his doctor referred to 
by him in his February 2003 NOD.  After 
obtaining this statement, the RO should 
associate it with the claims file.

3.  In addition to the development 
requested above, the claims file should 
be reviewed to ensure that all VCAA 
notice obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
applicable legal precedent. 

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO with consideration of 
all relevant evidence added to the 
record since the May 2003 Statement of 
the Case.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, 
which addresses the additional evidence 
associated with the claims file, and he 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




